Citation Nr: 1453430	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar disorder type 2, with dysthymic disorder and insomnia, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was clear and unmistakable error (CUE) in a June 2002 rating decision.

3.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in a statement dated May 2013, the Veteran, through his representative, cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

As will be discussed in greater detail below, the evidence of record raises the issue of entitlement to TDIU.  The issues of entitlement to TDIU and to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia has been manifested by symptoms of depressed mood, anxiety, sleep impairment, flattened affect, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a higher rating for bipolar disorder type 2, with dysthymic disorder and insomnia in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9432, 9433 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.

In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 3.400 (2012).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2012); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98.

Service connection for dysthymic disorder was initially granted in a June 2002 rating decision, and a 10 percent rating was assigned from August 2000.  The Veteran filed a claim for an increased rating in April 2010.  

The Veteran's psychiatric disability is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Codes (DC) 9432, 9433.  The schedular criteria incorporate the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2013).  An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment of Functioning (GAF) scale scores ranging from 0 to 100 reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Turning to the evidence of record, a June 2009 VA psychiatry note indicates that the Veteran "was doing well."  His mood had been good, and he had not had weeks of distress.  He was sleeping better.  He started working out.  He still had trouble shutting his mind off when he laid down.  On Mental Status Examination (MSE), the Veteran was adequately dressed and groomed.  His speech was normal.  He had no delusions or thought disorder.  His mood was stable, affect was ebullient, insight was good, and judgment was intact.  His GAF was 70.  

A November 2009 VA psychiatry note indicates that the Veteran's mood was stable.  He reported a racing mind.  There was no psychomotor disturbance.  Speech was normal.  He did not have delusions or a thought disorder.  His mood was stable, affect euthymic, insight good, judgment intact.  His GAF was 74.  

During an April 2010 VA psychiatry visit, the Veteran reported no significant disturbance with sleep or energy.  His mood had been stable without a sustained bout of depression or mood elevation.  He received his college degree in January 2010 and was currently employed.  He denied any work-related problems.  He reported drinking more than he should.  On MSE, his mood was "okay" and his affect was appropriate.  His thought processes were linear and goal directed.  His thought content was without delusion.  There was no hallucination, suicidal or homicidal ideation.  He was cognitively intact.  

On October 2010 VA examination, the Veteran reported that he was usually sad.  He had mood changes.  He usually had a couple of days when he argues a lot, spent a lot of money, had increased interest in sex, and sometimes would be extremely happy and euphoric.  He also had long periods lasting months when he was extremely depressed.  He had poor sleep.  He had no friends.  He did not talk to any of his family.  He was divorced.  He lived with a roommate.  For leisure, he played a lot of video games.

On MSE, orientation was normal.  Appearance, hygiene, and behavior were appropriate.  His affect was mildly flattened.  The Veteran showed significant psychomotor retardation.  Communication, speech, concentration, thought processes, judgment, abstract thinking were normal.  Panic attacks, delusions, and hallucinations were absent.  Suspiciousness was present somewhat.  The Veteran reported mild difficulties with forgetfulness but was not shown on examination.  Passive suicidal ideation was present in the past but not on examination.  The Veteran denied homicidal ideation.

The examiner diagnosed alcohol abuse, bipolar disorder, type 2, and sleep disorder.  The examiner opined that the Veteran's psychiatric symptoms overall caused occupational and social impairment with reduced reliability and productivity and at times deficiencies in some areas including mood instability, ongoing daily substance abuse, and difficulty in establishing and maintaining effective work and social relationships.    His GAF was 48.  

On December 2011 VA examination, the Veteran stated that his mental status was somewhat worse because he had no job.  His symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His GAF was 60.

Upon review of the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran has not demonstrated occupational and social impairment in most areas such as work, family, judgment, thinking, or mood.  Further, as noted above, the Veteran has not demonstrated most symptoms as contemplated by the 70 percent rating criteria.  The evidence does not show that the Veteran has experienced spatial disorientation, speech intermittently illogical, obscure, or irrelevant, near continuous panic, or shown neglect of personal appearance or hygiene.  While the Veteran reported a history of passive suicidal ideation, his overall symptomatology more closely approximates the schedular criteria for a 50 percent rating.   Staged ratings are not warranted because no distinct time period during the course of the appeal is shown for which this determination is not true.  The Veteran's psychiatric symptoms indeed remained fairly constant throughout the period on appeal.

The Board further finds that the assigned GAF scores do not fully capture the severity of the Veteran's overall disability picture.  The Veteran was assigned GAF scores ranging from 48, which is indicative of serious symptoms, to 74, which is indicative of mild symptoms.  As discussed above, GAF scores are not determinative evidence of the rating to be assigned but must be considered in light of all of the evidence.  In the present case, the Board finds the assigned GAF scores less probative than the other evidence of record detailing the Veteran's symptoms, which support the assignment of a 50 percent evaluation.

The Board recognizes that the Veteran is competent to report many of the symptoms and impairments associated with his psychiatric disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's psychiatric disability because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Throughout the appeal period, the Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia has been manifested by depressed mood, anxiety, sleep impairment, flattened affect, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  When comparing the disability picture of the Veteran's psychiatric disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating found in DCs 9432 and 9433.  Ratings in excess of this percentage are provided for certain manifestations of the service-connected psychiatric disability, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned rating reasonably describes the Veteran's disability level and symptomatology.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  Id.

In sum, the Board finds that a rating in excess of 50 percent is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation in excess of 50 percent for bipolar disorder type 2, with dysthymic disorder and insomnia is denied.


REMAND

The Veteran filed a claim for an earlier effective date for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia in November 2010, stating that his 50 percent disability evaluation should be retroactively dated to his initial claim on August 2000 due to an error made by the VA examiner.  Accordingly, a May 2012 supplemental statement of the case adjudicated the Veteran's claim for an earlier effective date.  In a May 2013 Written Brief Presentation, the Veteran's representative cited VA regulations regarding CUE in support of the Veteran's claim for an earlier effective date.  As the RO has not yet adjudicated the Veteran's claim for an earlier effective date based on CUE, a remand is necessary.  

Additionally, the evidence of record raises the issue of entitlement to TDIU.  As noted above, the Veteran reported that he did not have a job on December 2011 VA examination.  In addition, the October 2010 VA examiner opined that the Veteran's psychiatric symptoms impaired his ability to work "very significantly."  In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In this case, the Veteran's combined evaluation for service-connected disabilities is 70 percent.  He therefore meets the schedular criteria for a TDIU

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim for an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was CUE in a June 2002 rating decision.

2.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

3.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that he complete it in its entirety.

4.  Review the Veteran's claims file and Virtual VA "eFolder" and undertake any additional necessary development.  This may include attempting to obtain records, whether VA or private (after securing any required authorization).  It also may include ordering a VA medical examination and opinion or a social and industrial survey.  Finally, it may include any other action.

5.  After the above actions have been completed, adjudicate the claim for TDIU.

6.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case that includes the law and regulations pertinent to CUE and TDIU claims.  Return the case to the Board for further appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


